Citation Nr: 1647605	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a finding of total disability based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file.  In May 2016, the Veteran was notified that the VLJ who conducted his Board hearing was unavailable to participate in a decision in his appeal.  Therefore, the Veteran was afforded the opportunity for an additional hearing before the Board; however, in June 2016, the Veteran indicated that he did not desire an additional Board hearing.  

This matter was previously remanded by the Board in August 2015.  There has not been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  Examiners discussed the occupational impact of all service-connected signs and symptoms.

For separate reasons, however, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran applied for vocational rehabilitation services from VA in February 2015 and was subsequently found to be eligible for such services in June 2015.  A June 2015 note indicates that it was not feasible for the Veteran to achieve a vocational goal under the program at the time, based upon his statements and a medical review.  Notably, however, the record does not reflect any related vocational rehabilitation files or documents.  As these records are relevant to the issue on appeal regarding the Veteran's claim that his service-connected disabilities preclude him from working, any vocational rehabilitation files or files related to a claim for vocational rehabilitation benefits should be obtained and associated with the claims file upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding vocational rehabilitation files pertaining to the Veteran and associate them with the electronic claims file.  

2.  Then, readjudicate the Veteran's TDIU claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




